MEMORANDUM OPINION
 
No. 04-09-00757-CV
 
In the Interest of D.S., A.G., and
M.M., Minor Children
 
From the 198th
Judicial District Court, Kerr County, Texas
Trial Court No. 08-539-B
Honorable Charles
Sherrill, Judge Presiding
 
Opinion by:   Phylis J. Speedlin, Justice
 
Sitting:                     Karen Angelini, Justice
                     Phylis
J. Speedlin, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  January 26, 2011
 
DISMISSED
 
The parties have filed an
agreed motion to dismiss the appeal.  The motion states that appellant Ottis
Sutton has entered into a Rule 11 Agreement with the Texas Department of Family
and Protective Services, the attorney ad litem, and the guardian ad litem which
is dispositive of all the issues raised on appeal.  Further, the motion states
that appellant Mina Flanagan concedes that her sole issue on appeal is moot and
she agrees that her appeal should be dismissed.  Accordingly, the motion is
granted, and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(2)(A).  
 
Phylis J. Speedlin, Justice